EXHIBIT 14.1 Code of Conduct Effective November 1, 2010 Our Code of Conduct is a simple one: Do the Right Thing. Table of Contents Letter from the President and CEO 1 Introduction 2 Overall Standard 2 Compliance with Laws, Rules and Regulations 3 Respect for Our Associates 3 Alcohol and Illegal Drugs 4 Dealing with Customers, Suppliers, Vendors and Competitors 4 Gathering Market Information 6 Protection of Sysco’s Assets, including Confidential Information 7 Accuracy of Company Records and Disclosures, and Authorization of Transactions 8 Retention and Disposal of Records and Documents 9 Inside Information and Securities Trading, including Stock Trading 10 Conflicts of Interest 11 Gifts, Meals and Entertainment 14 Accepting Gifts, Meals and Entertainment 14 Vacation Packages and Out of Town Trips 15 Refusing Gifts, Meals and Entertainment 16 Specific Dollar Limits on Gifts, Meals and Entertainment 16 Reporting of Gifts, Meals and Entertainment Providing Gifts, Meals and Entertainment for Customers, Suppliers and Vendors 17 Gifts to Governmental Officials and Healthcare Providers 18 Political Affairs and Contributions 18 Asking Questions and Reporting Potential Violations of this Code of Conduct 19 No Retaliation 20 Anonymity and Confidentiality 20 Where is the best place to get help? 20 Administration and Waivers of the Code 21 Training 22 Conclusion 22 Sysco Code of Conduct Responsibility Statement 23 Dear Sysco Associates, At Sysco, the basis for our Code of Conduct is a simple one:Do the right thing. For over 40 years, Sysco’s business has been built upon the values of honesty, integrity and quality relationships with our associates, customers, suppliers, vendors, shareholders and communities.Relationships require a strong foundation of mutual trust and understanding that is nurtured day after day.That trust is earned, not just by following the letter of the law, but also by striving to “do the right thing”. This Code of Conduct is based on these values andcontains the fundamental principles of how Sysco conducts business.It makes clear that all associates are expectedto understand and appreciate the ethical considerations of their decisions and reaffirms our long-standing commitment to a culture of corporate and individual accountability and responsibility.From a business perspective, doing the right thing means following our Code, speaking up, getting advice and complying with the law.There is no way to provide rules of conduct that will apply to every possible situation.We have established a broad, principles-based Code of Conduct which sets minimum goals and provides guidelines to cover the most common and most sensitive situations.Remember that Sysco has many other policies and rules that help us do the right thing, and that all of us are responsible for being familiar with all of the policies and rules that apply to our job duties.For situations not specifically included in this Code, or in Sysco’s other policies and rules, we still expect that Sysco and its associates will try to do the right thing. Supporting our culture, the Code encourages and provides a variety of ways for you to report suspected or potential violations and no one who reports a suspected violation in good faith will be subject to retaliation.Please carefully read this Code of Conduct, discuss any questions that you may have with your supervisor and retain the Code for future use. Sincerely, William J. DeLaney President & Chief Executive Officer Introduction This Code of Conduct has been adopted by Sysco’s Board of Directors and applies to (1)Sysco Corporation, (2) its operating companies, subsidiaries, divisions and affiliated companies and (3) all associates (including officers) of Sysco, regardless of where they are located.Throughout this Code, the term “Sysco” is used to refer to Sysco Corporation, its operating companies, subsidiaries, divisions and affiliated companies. It is important that you read and understand this Code, as well as all FAQs and other interpretive and training materials provided to you in connection with the Code.As a member of the Sysco team, you must understand your individual responsibility to comply with this Code, Sysco’s policies and the law wherever you are. Overall Standard Always do the right thing.At Sysco, we want to ensure ethical conduct, and everyone is expected to: · Practice the highest legal, moral and ethical standards of honesty, integrity and fairness in conducting Sysco’s affairs. · Use good judgment and avoid even the appearance of improper behavior. · Be accountable for your actions. · When in doubt, seek guidance before acting. Please note that the Code is not intended to cover every applicable law or policy or provide answers to all questions that might arise.You must rely on your sense of what is right, including a sense of when it is appropriate to seek guidance regarding the proper course of conduct. FAQs Frequently Asked Questions (FAQs) Throughout this document, you will find boxes containing Frequently Asked Questions (FAQs) that address some of the matters covered in Sysco’s Code of Conduct that often generate questions.They also include examples of situations Sysco associates may encounter.These FAQs are provided to help you determine the best course of action to take.If you have read these FAQs and still have questions, you should talk to someone, as described under “Asking Questions and Reporting Potential Violations of this Code of Conduct — Where is the best place to get help?” I’m not certain about what to do….What should I consider before taking any action? Consider your actions and ask for guidance.If you are ever in doubt about a course of conduct, ask yourself: Is it consistent with the principles of the Code? Is it ethical? Is it legal? Will it reflect well on me and Sysco? Would I want to read about it in the newspaper? Would I want my boss or Sysco’s management reading about it in the newspaper? If the answer to any of these questions is “No,” don’t do it.Use good judgment and avoid even the appearance of improper behavior. 2 Compliance with Laws, Rules and Regulations Sysco values its reputation for complying with applicable governmental laws, rules and regulations in the conduct of its business.While acting on behalf of Sysco, we must at all times obey all applicable federal, state and local governmental laws, rules and regulations.This includes compliance with the laws of all countries where Sysco does business, including laws prohibiting bribery and corruption.You should also avoid engaging in any conduct that, even though legally permissible, is inconsistent with Sysco’s ethical principles.If any portion of the Code conflicts with applicable law, the law controls.If there is any uncertainty about what is required or is prohibited by any law, rule or regulation, please seek guidance from Sysco’s Legal Department. FAQs What is expected of supervisors with respect to the Code? Supervisors should at all times model appropriate conduct.As a supervisor, you should: Ensure that the people you supervise understand their responsibilities under the Code and other Sysco policies. Take opportunities to discuss the Code and reinforce the importance of ethics and compliance with the associates under your supervision. Create an environment where associates feel comfortable raising concerns. Consider conduct in relation to the Code and other Sysco policies when evaluating associates. Never encourage or direct associates to achieve business results at the expense of ethical conduct, compliance with the Code or compliance with law. Always act to stop violations of the Code or the law by those you supervise. Respond to your associates’ questions and concerns related to the Code.Answer any questions if you can, but do not feel that you must give an immediate response.Seek help if you need it.If an associate raises a concern that may require investigation under the Code, contact your operating company’s President or Human Resources representative, Sysco’s Legal Department or Sysco’s Department of Compliance & Commitment. Respect for Our Associates Sysco often refers to its employees as “associates” and considers them its most important asset.We respect the human rights and the dignity of all associates and treat them fairly and honestly.As part of this commitment, we maintain a safe, secure and healthy workplace for all of our associates.We also expect our associates to treat each other fairly and honestly, with dignity and respect. Sysco is an equal opportunity employer and is committed to an environment free from discrimination.We are committed to a policy of promoting equal opportunity in all aspects of employment, including recruitment, hiring, job assignment, training, discipline, scheduling and promotions.We also believe that associates have the right to work in an environment free from verbal or physical harassment, intimidation, exploitation or violence on account of race, sex, religion, color, national origin, gender, age, disability, sexual orientation, veteran status or any other category or classification protected by law.Discrimination, harassment, intimidation, exploitation and violence will not be tolerated.Further, we do not retaliate against associates who, in good faith, raise concerns about discrimination or harassment in the workplace. 3 FAQs I overheard a co-worker threaten another associate, who was afraid to report the situation.What should I do? Tell your supervisor or operating company’s Human Resources representative about the incident immediately. Sysco will not tolerate acts or threats of violence, harassment or intimidationand will investigate all reports. You have a responsibility to act when you know of an impropriety or threat or risk to any of our associates. I am a Sysco Marketing Associate.My District Sales Manager is planning a team-building activity to be held at a strip club.This makes me uncomfortable, and I don’t want to attend, but I don’t want my boss to think I’m not a team player.What should I do? Sysco’s reputation should always be considered when choosing a location for a business meeting or work-related event.Equally important is the fact that we don’t want Sysco associates to feel disrespected or alienated by the choice of location for a work-related event.The location where your DSM is planning to hold this event is inappropriate and could negatively impact Sysco’s reputation.Your DSM should not have put you in this position, and you should not feel uncomfortable speaking up.In fact, it is your responsibility to do so.If you do not feel that you can share your concerns with your DSM, talk to your local Human Resources representative. Is it acceptable to have religious symbols and imagery in one’s own personal work area? We respect associates’ desire to express religious beliefs in the workplace in a reasonable manner. However, as you express your own religious beliefs in the workplace, you must respect associates who have different beliefs. Alcohol and Illegal Drugs We are committed to maintaining a workplace that is free from the effects of illegal use or misuse of drugs and alcohol.Such activities threaten our ability to serve our customers and compromise the safety of our associates, products and services.Sysco will not tolerate any illegal use or misuse of drugs or use of alcohol while associates are engaged in Sysco business or while working at a Sysco location, except for reasonable alcohol consumption at a Sysco sponsored event.All associates are subject to screening, and to periodic and random drug and alcohol testing, in accordance with applicable law. Dealing Customers, Suppliers, Vendors and Competitors In all of your business dealings with customers, suppliers, vendors and competitors, you must: · Seek competitive advantages through superior price, quality and service, rather than unethical or illegal business practices. · Avoid any unfair or deceptive practice and always present Sysco’s services and products in an honest and forthright manner. · Respect the rights of, and deal honestly and fairly with, Sysco’s customers, suppliers, vendors and competitors. · Select suppliers and vendors based on merit. · Compete vigorously and with integrity. · Negotiate and perform all contracts in a fair and ethical manner and in strict compliance with applicable laws, regulations and the terms of the contract. 4 · Try to resolve disputes promptly. · Never offer, give, ask for, or take any form of bribe or kickback (the giving or accepting of money, fees, commissions, credits, gifts, favors or anything of value that is either directly or indirectly provided in return for favorable treatment). · Avoid seeking any advantage for Sysco through manipulation, abuse of privileged or proprietary information, misrepresentation of material facts or any other unfair practice. · Comply with all competition laws, including those prohibiting agreements or understandings with competitors to fix prices or other sales terms, coordinate bids or divide sales territories, customers or product lines.These types of agreements with competitors are improper and generally illegal in the U.S. and many other markets where Sysco conducts business. Antitrust laws regulate contact with Sysco’s competitors, as well as conduct with suppliers, vendors and others.If your job duties involve contact with any of Sysco’s competitors, suppliers or customers, or if you have reason to believe that your activities may otherwise be affected by antitrust laws, you are expected to be familiar with and adhere to Sysco’s Guide to Antitrust Compliance.If there are any questions regarding contacts with Sysco’s competitors, contact the Sysco Legal Department. FAQs My contact at a Sysco customer asked me for sales and marketing information about another Sysco customer that competes with her business. What should I do? Always refuse, courteously, to give others information about our customers. It is unprofessional, could violate the terms of our agreement with the other customer and could result in a violation of the law.Also, disclosing to a customer information about another customer sends the wrong message about how we protect our customers’ information. We use a lumper service at our operating company. Some of the lumpers have complained that they are not being paid for overtime. Does this matter? After all, it’s not my company. And the lumper service is probably saving everyone money by doing it their way.
